DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



1. Formal Matters
A.	In the response dated 8/5/22, Applicants elected the species of TNF, anti-integrin agent, anti-IL-23 agent and integrin. However, upon further consideration, all species have been examined.

B.	Claims 1-20 are pending and are the subject of this Office Action.




2. Specification
A.	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.

B.	Though none could be found, any listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

C.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  

D.	Though no issues could be found, trade names or marks used in commerce should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

E.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.

F.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.





3. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	Claims 1, 2, 4 and 6-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating after analyzing status for mild/severe dysfunction by identifying a specific caspase-1 expression level, does not reasonably provide enablement for treating “based on the amount of caspase-1 expression” with no further guidance as to expression levels. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims is excessive with regard to claiming treating a patient based on the amount of caspase-1 expression. The only guidance provided regarding caspase-1 expression linked to IBS/IBD is seen in claims 3 and 5. Therefore, without this information, it is not predictable to the artisan what caspase-1 levels are required in order to perform the claimed treatment. In addition, it is noted in claim 2 that the number of gaps can be measured to determine intestinal barrier status and claim 4 recites further information regarding gap number. However, gaps are not recited in claim 1. Therefore, it appears that caspase-1 levels are required in addition to gap number, if desired, in order to distinguish between mild and severe dysfunction and treat accordingly.
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.
	
	
	



4. Claim Rejections - 35 USC § 112(a) – written description
	Claims 1-11 and 17-20 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are genus claims. The claims recite treatment of IBS/IBD with a first and second agent. However, claim 1 includes a broad genus of agents. Claims 8-11 and 18 narrow the genus, but still recite generic proteins (e.g. receptors/enzymes) to be inhibited or activated. Claims 12-16 recite, and the specification/prior art provides adequate written description for, use of the following compounds –
JAK inhibitors - tofacitinib
S1P agonist – oznimod
Integrin 47 antagonist antibodies – vedolizumab and etrolizumab 
Integrin 4 antagonist antibody – natalizumab
TNF antagonist antibodies - adalimumab, infliximab, certolizumab and golimumab 
TNF antagonist antibody – etanercept
PFE4 inhibitor – apremilast
IL12/IL23 antagonist antibody – ustekinumab

It can be seen that 8 different classes of agents have been described. The first agent (claim 10) can be one of 3 different classes and the second agent (claim 11) can be one of 5. The fifth class in claim 11 is PFE4, since apremilast is a known agent in that class. Applicants are urged to clarify to which class in claim 11 this compound belongs. However, for 6 of these classes (JAK, S1P, integrin 4, TNF/, PFE4 and IL12/IL23), only one agent has been identified. Therefore, while it appears that the agents recited in claims 12-16 are sufficient to describe the genus of claims 10 and 11, not all of the classes have a sufficient number of described members (agents). The interesting issue is that it would appears that 8 different classes (the combination of claims 10 and 11) would be sufficient to describe the genus of claim 1. However, at this point, the Examiner is expanding this rejection to claims 1-9 and 17, but arguments as to why these claims are described even if claims 10, 11 and 18-20 are not, will be considered.
In addition, claim 10, it recites “anti-janus kinase agent”. However, only tofacitinib, which is an agonist, appears to be described. Regarding claim 11, it recites “anti-TNF agent”. However, except for etanercept, which shows some binding to TNF, all the recited antibodies are specific for TNF, therefore, only the genus of TNFappears to be described.
Overall, the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between/among genus members is permitted. Although these types of changes are routinely done in the art, the specification and claims do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from others in the protein/antibody/small molecule class are missing from the disclosure. No common structural attributes identify the members of the genus. 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, claims 12-16, alone, are insufficient to describe the genus – which leads to a lack of adequate written description for claim 1 and its dependent claims. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.


	


5. Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim does not end in a period.





6. Conclusion
A.	No claim is allowable.






Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647